DETAILED ACTION
Claims 1, 3-8, and 10-12 are presented for examination, wherein claim 1 is currently amended; plus, claims 4 and 6 are withdrawn. Claims 2, 9, and 13 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al (US 2005/0048367) in view of Kim (US 2012/0258357); alternatively, over Igaki (Id) in view of Sonoda et al (JP 2004/165151).
Regarding newly amended independent claim 1, Igaki teaches a non-aqueous secondary battery (e.g. ¶0001), reading on the limitation “secondary battery,” said battery comprising:
(1)	a positive electrode (e.g. item 11), said positive electrode including
(1a)	a current collector (e.g. item 22);
(1b)	an underlayer (e.g. item 23) formed on both sides of said current collector, wherein said underlayer may contain a binder and a conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder; and,
(1c)	an active material layer (e.g. item 24) formed on said underlayer, wherein said active material layer includes positive electrode active material 
(e.g. ¶¶ 0009, 66-67, 69, and 75-76), said positive electrode reading on the previously amended limitation “a cathode including a cathode current collector, a carbon layer and an active material layer which are sequentially arranged;”
(2)	a negative electrode (e.g. item 13, e.g. ¶¶ 0009, 23, 42-43, 45-46, 56, and 59-60), reading on the limitation “an anode;” and,
(3)	a non-aqueous electrolyte, while the composition of said non-aqueous electrolyte is not limited, specifically disclosed compositions include a mixed solvent containing propylene carbonate, ethylene carbonate or the like and dimethyl carbonate, methyl ethyl carbonate, diethyl carbonate, γ-butyrolactone, 1,2-dimethoxyethane, 1,2-diethoxyethane, ethoxymethoxyethane or the like, with a dissolved lithium salt, such as LiPF6, LiBF4, LiClO4, LiAsF6 and LiCF3SO3 (e.g. ¶¶ 0009, 27, 48, and 70), reading on the limitation “an electrolyte,”
wherein said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra); and, wherein said binder may be different from that which is used in said active material layer, and is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol or styrene butadiene rubber (e.g. ¶¶ 0075-76, incorporating therein disclosures of ¶¶ 0047 and 69 to apply to said underlayer), wherein said polyvinyl alcohol and styrene butadiene rubber binders are severably N-methyl-2-pyrrolidone (NMP) insoluble binders since Igaki teaches an identical, or alternatively substantially identical, binder compositions (compare with instant specification, at e.g. ¶0020, and claim 5, infra), see also e.g. MPEP § 2112.01, said underlayer reading on the limitation “the carbon layer includes carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder …” and the previously added limitation “the carbon layer does not include an N-methyl-2-pyrrolidone (NMP) soluble binder,”
wherein said conductive agent in said underlayer may be present in the amount of 5-60 wt%; and, said binder in said underlayer may be present in the amount of 5-30 wt% (e.g. ¶0076), so the weight ratio of carbon to binder may be calculated to be in the ratio range of e.g. 1 : 0.5 to 6, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on the previously amended limitation “the carbon layer includes carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder at a weight ratio of 1 : 0.5 to 1.2, see also MPEP § 2144.05(I).

 Igaki teaches said active material layer of said positive electrode may be prepared by mixing an active material, a binder, a conductive material in an organic solvent, such as N-methylpyrrolidone, coated onto said current collector, then dried and rolled (e.g. ¶¶ 0053-55, 81-82, 179, 183, 186, 189, 233, 242, 244, 258, 262, 266, 284, 288, 291), reading on the limitation “the active material layer includes an active material … ,” but does not expressly teach said “active material layer includes … N-methyl-2-pyrrolidone (NMP).” 
However, Igaki teaches a substantially identical product prepared by a substantially identical process (e.g. supra, compared with instant specification, at e.g. ¶¶ 0025, 32, and 35-36, wherein said NMP is used to prepare an active material slurry and then dried, so it appears the claimed NMP is a residual component that remains after drying), establishing a prima facie case of obviousness of the limitation “active material layer includes … N-methyl-2-pyrrolidone (NMP),” see also e.g. MPEP § 2112.01.

 Igaki teaches said non-aqueous electrolyte, wherein the composition of said non-aqueous electrolyte is not limited, but provides specifically disclosed compositions including said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate, γ-butyrolactone, 1,2-dimethoxyethane, 1,2-diethoxyethane, ethoxymethoxyethane or the like, with said dissolved lithium salt, such as LiPF6 and LiCF3SO3 (e.g. supra), but does not expressly teach the newly amended limitation “the electrolyte includes LiFSI and LiPF6 at a weight ratio of from 1:0.5 to 1.2.”
However, Kim teaches an organic electrolyte for use in rechargeable lithium batteries, wherein said organic electrolyte may comprise dimethyl carbonate, diethyl carbonate, or ethylene carbonate solvent and a mixture of first lithium salt, such as LiPF6, and a second lithium salt of LiFSI. Further, Kim teaches the battery output at room temperature and low temperature may be improved by increasing the lithium ion mobility at said temperatures. Said improvements result from using said mixture of LiPF6 and LiFSI salts at a mole ratio of 1:0.05 to 1:1 (e.g. ¶¶ 0003, 10, 13, 21-25, and 30).
As a result, it would have been obvious to incorporate said mixture of LiPF6 and LiFSI salts in said mole ratio of 1:0.05 to 1:1, as taught by Kim, as the electrolyte salt of Igaki, since Kim teaches said salts in said range of ratio results in improved battery output and/or improved lithium ion mobility at room temperature and low temperature in organic electrolytes, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I) (LiFSI: LiPF6 ratio calculates as 1:1 to 1:20), reading on the newly amended limitation “the electrolyte includes LiFSI and LiPF6 at a weight ratio of from 1:0.5 to 1.2.”

In the alternative, Sonoda teaches a non-aqueous secondary battery (e.g. ¶0001), said battery comprising a positive electrode including a current collector and an active material layer on each side thereof (e.g. ¶¶ 0013, 21, 35-36, 43, and 65); a negative electrode (e.g. ¶¶ 0011-12, 24-26, 36, 38-39, 42, 45-46, and 66); and, a non-aqueous electrolyte (e.g. ¶¶ 0010-12, 15-19, 21, 23-24, 29, 34, 37, 40, 42-48, 51-56, and 67-68), wherein said active material may be prepared by mixing cathode active material, binder, and NMP together to form a paste, and then spreading said paste on opposite sides of said cathode current collector, then dried (e.g. ¶0035),
wherein said non-aqueous electrolyte includes both LiFSI and LiPF6 in a molar ratio of 9:1-5:5, the inclusion of both salts in said molar ratio results in reduced swelling of said non-aqueous secondary battery (e.g. ¶¶ 0010, 16-17, 21-23, 43-44, 47-48, 59, and 63-66).
As a result, it would have been obvious to incorporate said LiFSI and LiPF6 salts in said molar ratio of 9:1-5:5, as taught by Sonoda, in the non-aqueous electrolyte battery of Igaki, since Sonoda teaches inclusion of both salts in said molar ratio results in reduced swelling of said non-aqueous secondary battery, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on the newly amended limitation “the electrolyte includes LiFSI and LiPF6 at a weight ratio of from 1:0.5 to 1.2.”
Regarding claim 3, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra), and further does not indicate the presence of an active material in said underlayer of said positive electrode (e.g. Id and e.g. ¶¶ 0075-77, 47, and 69), reading on the limitation “the carbon layer does not include the active material.”
Regarding claim 5, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra); and, wherein said binder is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol (e.g. supra), reading on the limitation “the N-methyl-2-pyrrolidone (NMP) insoluble binder is polyvinyl alcohol.”
Regarding claims 7, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer may contain said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra), reading on the limitation “the carbon is selected from the group consisting of graphite, carbon black, carbon nanotube, graphene and Ketjen black.”
Regarding claims 10, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer is formed on said current collector, and said active material layer is formed on said underlayer (e.g. supra), and further teaches said underlayer repels said non-aqueous electrolyte that permeates the active material layer, so said non-aqueous electrolyte does not wet the underlayer or the current collector, preventing the formation of a film on the surface of the underlayer or the current collector; furthermore, even when said active material layer is partially separated due to the swelling and contraction of said active material layer with repeated charge/discharge of the battery, said underlayer prevents the permeation of the electrolyte into the separated portion (e.g. ¶0073), reading on the limitation “the carbon layer prevents direct contact between the active material layer and the cathode current collector, thereby preventing corrosion of the cathode.”
Regarding claims 11, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder; said binder is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol (e.g. supra); and, said underlayer repels said non-aqueous electrolyte that permeates the active material layer, so said non-aqueous electrolyte does not wet the underlayer or the current collector (e.g. ¶0073), establishing a prima facie case of anticipation or obviousness of the claimed limitation since said underlayer is composed of an identical or substantially identical composition, MPEP § 2112.01, reading on “swelling of the carbon layer is prevented when the secondary battery is left at 70° C. for 14 days.”
Regarding claim 12, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said non-aqueous electrolyte may be said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate (e.g. supra), reading on the limitation “the electrolyte comprises ethylene carbonate, diethyl carbonate, and dimethyl carbonate.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al (US 2005/0048367) in view of Kim (US 2012/0258357), as provided supra, and further in view of Yu (US 2012/0308885); alternatively, over Igaki (Id) over Sonoda et al (JP 2004/165151), as provided supra, and further in view of Yu (Id).
Regarding claim 8, Igaki as modified teaches the battery of claim 1, wherein Igaki teaches said underlayer may contain said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder, as provided supra, but does not expressly teach the limitation “the carbon black is Denka black.
However, Yu teaches a rechargeable lithium battery including a non-aqueous organic solvent, wherein said battery comprises a positive electrode including an aluminum substrate, a carbon layer disposed on said substrate, and a positive active material layer disposed on said carbon layer (e.g. ¶¶ 0010, 15-16, 23, 25, 29, 32, and 36); a negative electrode (e.g. ¶0016); and, an electrolyte including an organic solvent and at least one supporting salt selected from LiPF6, LiBF4, LiSbF6, LiAsF6, LiC4F9SO3, LiClO4, LiAlO2, LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2), LiCl, LiI, and LiBOB (e.g. ¶¶ 0016 and 70), wherein said carbon layer may be comprised of a carbon-based material of artificial graphite, natural graphite, carbon black, acetylene black, ketjen black, denka black, or combinations thereof, which are conductive material (e.g. ¶¶ 0028-29 and 39-42) and a polyvinyl alcohol binder (e.g. ¶¶ 0029-30).
As a result, it would have been obvious to substitute at least some of the acetylene black, carbon black, and/or graphite powder conductive agent in said underlayer of Igaki with the denka black of Yu, since Yu teaches they are equivalent as conductive materials, e.g. MPEP § 2144.06(I or II), reading on said limitation.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
As a preliminary matter, the examiner notes that a proposed examiner’s amendment was communicated to the applicant’s representative on October 13, 2022 and declined on October 17, 2022. The proposed examiner’s amendment was to add the following limitation to independent claim 1:
wherein the battery has a capacity retention ratio during high-temperature storage at 70 °C of at least 87% and a cycle life of at least 94% after 200 cycles.

In the Remarks filed on March 23, 2022, the applicant alleges the following.
The Examiner pointed out that the reason for the rejection was that the data presented by the Applicant did not demonstrate the effect of the upper and lower limits of the weight ratio of the LiFSI and LiPF6.

Responsive to the Examiner’s comment, the Applicant has now further limited the weight ratio of LiFSI and LiPF6. in amended claim 1 to be coextensive to the range disclosed in the application in Examples 1 to 3.


    PNG
    media_image1.png
    241
    761
    media_image1.png
    Greyscale


Claim 1 has a different composition and effect compared to the proffered combination of the cited references of Igaki, Kim and Sonoda.

Specifically, Igaki does not disclose, teach, or suggest a difference in the effects of high temperature characteristics or low temperature output of the battery when the electrolyte includes LiFSI and LiPF6 at a weight ratio in the claimed range of 1:0.5 to 1.2. Also, neither Kim nor Sonoda disclose or suggest the use of carbon layers. Furthermore, the Applicants found that because the electrolyte includes both LiFSI and LiPF6, even if a carbon layer is included, the high-temperature characteristics and cycle life effects of the battery are different depending on whether the carbon layer is an NMP insoluble binder or not. This difference in effect is presented in the data presented in Table 1 of the application as filed, and more specifically in Examples 1-3 and Comparative Example 5 of the present application. Please refer to Table 1 of the present invention which is copied below.


    PNG
    media_image2.png
    562
    682
    media_image2.png
    Greyscale


It is well settled that when a prima facie case of obviousness is established, the burden shifts to the Applicant to provide arguments and/or evidence for rebutting the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results is sufficient to overcome a prima facie obviousness rejection. Id.

Importantly, Applicant submits that, in view of the amendment to claim 1, the aforementioned proffered evidence of Table 1 are reasonably commensurate in scope with the claimed invention as required by the relevant case law. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990). Moreover, the aforementioned improvements could not be predicted based on the teachings of the prior art.

Hence, even if we assume, arguendo, that the Office Action establishes a prima facie case of obviousness, the data of Table 1 provide adequate objective rebuttal evidence of the nonobviousness of the claimed invention as defined in amended claim 1.

(Remarks, at 7:7-10:1.)
In response, the examiner respectfully notes that the argument is that of unexpected results for the claimed range of weight ratios. However, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d). Absent such showing, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” MPEP § 2144.05.
Furthermore, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP § 716.02(a).
Unexpected results for a claimed range, as compared with the range disclosed in the prior art, must be shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” See MPEP § 716.02.
Here, the claimed weight ratio of LiFSI and LiPF6 is for the newly amended range “1:0.5 to 1.2.”
However, the data provided in instant examples 1-3 and instant comparative examples 1-6 are summarized as provide in the following table:
Claimed LiFSI : LiPF6 Ratio
1 : 0.5 to 1.2
Example 1
1 : 0.5
Example 2
1 : 1.2
Example 3
1 : 0.5
Comparative Example 1
1 : 0
Comparative Example 2
0 : 0.5
Comparative Example 3
1 : 0.1
Comparative Example 4
1 : 2.5
Comparative Example 5
1 : 0.5
Comparative Example 6
1 : 0.5


(Incorporating data from instant specification, at e.g. ¶¶ 0034-48.)
Here, while data is provided at the upper and lower end points, the data does not have sufficient data at just above and just below each of the lower and upper end points to provide a sufficient showing of unexpected results.

In the final analysis, in light of all of the evidence of record, a prima facie case of obviousness is respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723